Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11026565. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 38, the ‘565 patent teaches (claims 1-11) An imaging device comprising: an image sensor comprising: a first substrate (first substrate) including a pixel array (pixel array) comprising a plurality of pixels disposed on the first substrate (first substrate); a first substrate read bus communicating (first substrate read bus) with at least one of the plurality of pixels on the pixel array; a plurality of interconnects (plurality of interconnects); a second substrate (second substrate) including supporting circuitry (supporting circuitry) for the pixel array and a second substrate read bus, the second substrate being in electrical communication with the first substrate by the plurality of interconnects; wherein at least one interconnect of the plurality of interconnects connects the first substrate read bus to the second substrate read bus, thereby providing electrical communication between the at least one pixel and the supporting circuitry.
Regarding claim 39, the ‘565 patent teaches (claim 2) the elements recited in the claim.  
Regarding claim 40, the  ‘565 patent teaches (claim 3) the elements recited in the claim.  
Regarding claim 41, the ‘565 patent teaches (claim 4) the elements recited in the claim.
Regarding claim 42, the ‘565 patent teaches (claim 5) the element recited in the claim.
Regarding claim 43, the ‘565 patent teaches (claim 6) the element recited in the claim.  
Regarding claim 44, the ‘565 patent teaches (claim 7) the elements recited in the claim.
Regarding claim 45, the ‘565 patent teaches (claim 8) the elements recited in the claim.
Regarding claim 46, the ‘565 patent teaches (claim 9) the elements recited in the claim.
Regarding claims 47-54, the ‘565 patent teaches (claims 10-17) the elements recited in the claims.  
Regarding claims 55-57, the ‘ 565 patent teaches (claims 19-21) the elements recited in the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 38-47 and 50-57 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Honda et al (USPGPUB 20100245647).
Regarding claim 38, Honda et al teach (Figs. 1-3) an imaging device comprising: an image sensor comprising: a first substrate (2) including a pixel array comprising a plurality of pixels disposed on the first substrate; a first substrate read bus (bus shown in figure 3b) communicating with at least one of the plurality of pixels on the pixel array; a plurality of interconnects (12); a second substrate (3) including supporting circuitry for the pixel array and a second substrate read bus, the second substrate being in electrical communication with the first substrate by the plurality of interconnects; wherein at least one interconnect of the plurality of interconnects connects the first substrate read bus to the second substrate read bus, thereby providing electrical communication between the at least one pixel and the supporting circuitry.
Regarding claim 39, Honda et al teach the supporting circuitry includes one or more of an analog to digital converter, a power circuit (generate transfer pulses), a power harvester, an amplifier circuit, a dedicated signal processor, a filter, and a serializer.
Regarding claim 40, Honda et al teach the interconnects include one or more of a wirebond, a .mu.bump, a solder bump, a solder ball, and a through silicon via (via).
	Regarding claim 41, Honda et al teach said pixel array includes a plurality of pixel columns arranged into a plurality of pixel sub-columns.  That is, each column can be construed as having multiple sub pixel columns.	
	Regarding claim 42, Honda et al teach a plurality of first substrate read buses are provided on the first substrate, where a first substrate read bus (connection between each pixel to the readout line for the column) is provided for each one of the plurality of pixel sub-columns on the first substrate.
Regarding claim 43, Honda et al teach each first substrate read bus provides electrical communication for one of the plurality of pixel sub-columns to the supporting circuitry for the one pixel sub-column on the second substrate via a corresponding second substrate read bus on the second substrate.
Regarding claim 44, Honda et al teach the plurality of interconnects further connect each first substrate read bus its corresponding second substrate read bus.  That is, figure 3b shows connection of 12 connected to second read bus.  
Regarding claim 45, Honda et al teach (figure 10a) each interconnect connects to a first substrate read bus at a point along a physical path where the first substrate read bus overlaps the corresponding second substrate read bus at a point along a physical path of the corresponding second substrate read bus.  That is, element 42 overlaps substrate 43.  
Regarding claim 46, Honda et al teach the first substrate includes a surface area that is substantially equivalent to a surface area of the second substrate.  That is, since both surfaces have non zero area, a area can be chosen to meet the claimed limitation.
Regarding claim 47, Honda et al teach the first substrate includes a surface area that is less than the surface area of the second substrate.
Regarding claim 50, Honda et al teach the first substrate and the second substrate are vertically stacked.
	Regarding claim 51, Honda et al teach the first substrate and the second substrate are vertically 
	Regarding claim 53, Honda et al teach an interconnect is provided for each individual pixel in the pixel array.
	Regarding claim 54, Honda et al teach the interconnect is a bump with a bump pitch that substantially equals (see figure 10) a pixel pitch of the pixels in the pixel array in both an X direction and a Y direction of the first substrate and the second substrate.
	Regarding claim 55, Honda et al teach An imaging device comprising: an image sensor comprising: a first substrate (42) including a pixel array comprising a plurality of pixels disposed on the first substrate; a first substrate read bus communicating with at least one of the plurality of pixels on the pixel array, wherein the pixel array is a column of pixels M pixels wide and N pixels long; a plurality of interconnects (12);  and a second substrate (43) including supporting circuitry for the pixel array and a second substrate read bus, the second substrate being in electrical communication with the first substrate by the plurality of interconnects (12); wherein at least one interconnect of the plurality of interconnects connects the first substrate read bus to the second substrate read bus, thereby providing electrical communication between the at least one pixel and the supporting circuitry.
	Regarding claim 56, Honda et al teach the aspect ratio of the pixel array is 1:N.
	Regarding claim 57, Honda et al teach the interconnect connects to the first substrate read bus at a point along a physical path where the first substrate read bus overlaps the second substrate read bus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK